       Case 4:17-cv-00030-BMM Document 180 Filed 08/25/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION
CITIZENS FOR CLEAN ENERGY, et al.,

and

THE NORTHERN CHEYENNE TRIBE,
                                                   CV-17-30-GF-BMM
                          Plaintiffs,
                                                                ORDER
       vs.

U.S. DEPARTMENT OF THE INTERIOR,
et al.,

                          Defendants.


STATE OF CALIFORNIA, et al.,

                          Plaintiffs,
       vs.                                         CV-17-42-GF-BMM
U.S. DEPARTMENT OF THE INTERIOR,                                ORDER
et al,.

                          Defendants.



      This matter comes before this Court on a Joint Motion to Stay Briefing

(Doc. 179 in 4:17-30 and Doc. 159 in 4:17-42), and, for good cause shown, it is

hereby ORDERED that Plaintiffs’ and Federal Defendants’ stipulation is

APPROVED and their joint motion to stay briefing on Plaintiffs’ Motion for
       Case 4:17-cv-00030-BMM Document 180 Filed 08/25/20 Page 2 of 2



Attorneys’ Fees and Costs (Doc. 177 in 4:17-30 and Doc. 157 in 4:17-42) is

GRANTED.

      Briefing regarding Plaintiffs’ motion for an award of attorneys’ fees is

stayed until the statutory deadline for a motion for an award of fees following

judgment on Plaintiffs’ supplemental complaint, assuming such a motion is filed.

If no such motion is filed, the Plaintiffs and Federal Defendants shall confer and

propose a schedule for the Conservation Plaintiffs’ submission of further briefing

and materials in support of their motion for an award of fees and costs on their

initial complaint, along with a proposed schedule for proceedings concerning that

motion.

      Accordingly, IT IS ORDERED that the motion (Doc. 179 in 4:17-30 and

Doc. 159 in 4:17-42) is GRANTED.

      Dated the 25 day of August, 2020.




                                             2
